DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 are objected to because of the following informalities:  
Claim 5 recites the limitations "the same process" and “the same material” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 recites the limitation  “the same material” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of a prompt examination the examiner reads claims 5 and 6 as the following:
5. The display apparatus according to claim 1, wherein the first source electrode, the first drain electrode, and the second gate electrode are manufactured by [[a same process using  [[a same material.
6. The display apparatus according to claim 1, wherein the first source electrode, the first drain electrode, and the second gate electrode include  [[a same material.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,  4-6 and  13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sone et al., US 2017/0271381 (corresponding to US 10,818,705).
In re Claim 1, Sone discloses a display apparatus, comprising: a substrate 21; a first gate electrode 22 on the substrate 21; a first active layer 26 spaced apart from the first gate electrode 22 and provided with at least a portion overlapping the first gate electrode 22; a first source electrode 24 and a first drain electrode 25 connected with the first active layer 26 respectively; a second gate electrode 32 connected with any one of the first source electrode or the first drain electrode 25; a second active layer 36  spaced apart from the second gate electrode 32 and provided with at least a portion overlapping the second gate electrode 32; a second source electrode 34 and a second drain electrode 35 connected with the second active layer 36 respectively; and a display element 230 connected with any one of the second source electrode or the second drain electrode 35, wherein the first gate electrode 22 is disposed between the substrate 21 and the first active layer 26, wherein the second gate electrode 32 is disposed between the substrate 21 and the second active layer 36 (Figs. 8 and 7; [0130 -0151]). 
In embodiment related to Figs. 6 and 7, Sone does not specify that the first active layer 26 and the second active layer 36 include an oxide semiconductor material, while Sone names oxide semiconductor as material of active layer in [0065] and in Claim 11. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use semiconductors in the active layers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 4, Sone discloses the display apparatus according to claim 1, wherein the second gate electrode 32 is formed as one body with any one of the first source electrode or the first drain electrode 25 (Fig. 6).
In re Claim 5, Sone discloses all limitations of claim 5 except for that the first source electrode 24 , the first drain electrode 25, and the second gate electrode 32 are manufactured by [[a same process using  [[a same material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to manufacture the first source electrode 24 , the first drain electrode 25, and the second gate electrode 32 in a same process or sequent processes since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP2144.04.IV.C.). As far as using a same material in  the first source electrode 24 , the first drain electrode 25, and the second gate electrode 32concerned, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use same material in  since it was known in the art that usage the same material in the first source electrode 24 , the first drain electrode 25, and the second gate electrode 32 simplifies the man. (MPEP2144.I.)
In re Claim 6, Sone discloses all limitations of claim 6 except for that  the first source electrode 24, the first drain electrode 25, and the second gate electrode 32 include  a same material (Fig. 6). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use same material in  since it was known in the art that usage the same material in the first source electrode 24 , the first drain electrode 25, and the second gate electrode 32 simplifies the man. (MPEP2144.I.)
In re Claim 13, Sone discloses the display apparatus according to claim 1, wherein the display element 230 includes an organic light emitting diode 9[0138]).
In re Claim 14, Sone discloses the display apparatus according to claim 1, wherein the first gate electrode 22, the first active layer 26, the first source electrode 24, and the first drain electrode 25 constitute the first thin film transistor 20, wherein the second gate electrode 32, the second active layer 36, the second source electrode 34, and the second drain electrode 35 constitute the second thin film transistor 30 (Fig. 6). 
Sane does not specify that an s-factor value of the second thin film transistor 30 is larger than an s-factor value of the first thin film transistor 20. 
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of oxide semiconductor thein film transistors (See, for example, Sone : [0043-0049]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. an s-factor value of the second thin film transistor 30 is larger than an s-factor value of the first thin film transistor 20;
II. The s-factor value of the second thin film transistor 30 is smaller than the s-factor value of the first thin film transistor 20;
III. The s-factor value of the second thin film transistor 30 is same as the s-factor value of the first thin film transistor 20;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the display device of Sone successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.
In re Claim 15, Sone discloses all limitations of claim 15 except for that the first thin film transistor 20 includes a switching transistor, and the second thin film transistor 30  includes a driving transistor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use that the first thin film transistor 20 as a switching transistor and the second thin film transistor 30 as a driving transistor since it was known in the art that display devises include a switching transistor and  a driving transistor. (MPEP2144.I.)
In re Claim 16, Sone discloses all limitations of claim 18 except for that the second active layer 36 is disposed to be relatively farther away than the first active layer 26 with respect to the substrate 21 (Fig. 6). Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the second active layer 36 is disposed to be relatively farther away than the first active layer 26 with respect to the substrate 21, since such a modification would have involved a mere change in the shape of a component.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP2144.04.IV.B)

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sone as applied to claim 1 above, and further in view of Hayashi, US 2017/0309649 (corresponding to US 10,269,832).
In re Claim 2, Sone discloses all limitations of claim 2 except for that the first active layer 26 includes: a first oxide semiconductor layer on the first gate electrode 22; and a second oxide semiconductor layer directly on the first oxide semiconductor layer.
Hayashi discloses a display apparatus, comprising: a substrate 10 (Fig. 7); a first gate electrode 21 on the substrate 10; a first active layer (41, 42) spaced apart from the first gate electrode 21 and provided with at least a portion overlapping the first gate electrode 21; a first source electrode 61S and a first drain electrode 61D connected with the first active layer (41, 42) respectively; a second gate electrode 22 ; a second active layer 42 spaced apart from the second gate electrode 22 and provided with at least a portion overlapping the second gate electrode 22; a second source electrode 62S and a second drain electrode 62D connected with the second active layer 42  respectively, wherein the first gate electrode 21 is disposed between the substrate 10 and the first active layer (41, 42), wherein the second gate electrode 22 is disposed between the substrate 10 and the second active layer 42, and wherein the first active layer (41, 42) and the second active layer 42 include an oxide semiconductor material ([0042]) (Figs. 7 and 8; [0095-0114]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Sone’s first active layer with Hayashi’s first active layer that includes: a first oxide semiconductor layer 41 on the first gate electrode 21 and a second oxide semiconductor layer 42 directly on the first oxide semiconductor layer 41 to adjust the mobility of the semiconductor layer as taught by Hayashi ([0009]).
In re Claim 3, Sone taken with Hayashi discloses the display apparatus according to claim 2, wherein the second active layer 42 (Hayashi: Fig. 7) is formed of one oxide semiconductor layer, and a composition of a metal included in the second active layer 42 is substantially identical to a composition of a metal included in the first oxide semiconductor layer 41 of the first active layer (41, 42) (Hayashi: Fig. 7; [00101]).
Allowable Subject Matter
Claims 7-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 7: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 7 as: “a first capacitor electrode disposed on the same layer as that of the first gate electrode; a second capacitor electrode disposed on the same layer as those of the first source electrode and the first drain electrode; and a third capacitor electrode disposed on the same layer as those of the second source electrode and the second drain electrode”, in combination with limitations of Claim 1 on which it depends.

In re Claim 17: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 17 as: “the second gate electrode is on the first gate electrode”, in combination with limitations of Claim 2 on which it depends.

Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 18, prior-art fails to disclose display apparatus comprising “a second gate electrode on the first gate electrode.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893